Citation Nr: 1513812	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-13 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating greater than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from August 2004 to January 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Board notes the RO did not develop or adjudicate the issue seeking entitlement to a total disability rating based on individual unemployability (TDIU).  In accordance with Rice v. Shinseki, 22 Vet. App. 446 (2009), the Board finds the record reasonably raises a claim of TDIU.  Id. (holding a TDIU claim is part of an increased rating claim where the Veteran claims his disability causes unemployability).  Accordingly, the issue of entitlement to a TDIU is before the Board here.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his PTSD is worse than currently rated.  In a recent February 2015 statement, the Veteran's representative further indicated the Veteran is unemployable due to his PTSD.  Therein, the Veteran's representative included a January 2015 private opinion from a vocational counselor regarding the Veteran's employability.  This opinion was included along with a signed waiver of local jurisdictional review.  It appears the Veteran seeks a 100 percent schedular rating for PTSD and/or a TDIU grant.  See Rice, 22 Vet. App. 446.

The January 2015 private opinion indicates, among other things, that the Veteran has not worked since 2013 and that he is currently in receipt of Social Security Administration (SSA) disability benefits.  No such records are currently of record.  The RO/AMC must make efforts to obtain them.

Indeed, aside from the January 2015 vocational counselor's opinion, the claims folder does not contain any records relevant to the treatment or assessment of his PTSD since September 2012, nearly three years ago.  The Veteran was last afforded a VA examination to assess the severity of his PTSD in September 2012.  

In light of the 2015 opinion, the missing SSA records, the lack of ongoing treatment records since 2012 and the time lapse since the last VA examination, a new VA examination is necessary.  The RO/AMC must also obtain VA outpatient treatment records from September 2012 to the present.

In light of the Veteran now claiming a total disability rating based on individual unemployability (TDIU), the RO/AMC must ensure all proper development of this claim is completed on remand, to include proper notice, eliciting the Veteran's job history, and obtaining a medical opinion with regard to his employability in light of his service-connected disabilities.  The Board further notes that this claim is "inextricably intertwined" with the PTSD rating on appeal here.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Thus, the TDIU issue must be adjudicated after full development and adjudication of the Veteran's claim seeking entitlement to a rating greater than 70 percent for PTSD.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issues on appeal, to include the evidence necessary to substantiate a claim seeking a total disability rating based on individual unemployability, which is determined to have been reasonably raised by the record.  Attempts should be made to obtain any records identified and, regardless of the Veteran's response, the RO/AMC must obtain VA outpatient treatment records from the VAMC from September 2012 to the present.  All efforts to obtain SSA and VA records should be fully documented.  

2.  Contact the Social Security Administration (SSA) for the purpose of obtaining a copy of any decision and records associated with any claim by the Veteran for SSA disability benefits.  All attempts to obtain these records must be documented in the claims file.

3.  After records are obtained to the extent available, schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's posttraumatic stress disorder, to include all manifestations.  The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.  The examiner must clarify the current severity of the Veteran's PTSD disability in accordance with VA rating criteria.

The examiner must also elicit a full work and educational history from the Veteran.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to the functional impact that the Veteran' service connected disabilities have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

The examiner must provide a complete rationale for any opinion expressed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination(s), and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

